Pee Oueiam.
On ber appeal to tbis Court, defendant relies solely upon ber exception to tbe refusal of tbe trial court to allow ber motion, at tbe close of all tbe evidence, for judgment as of nonsuit. 0. S., 4643. There was evidence tending to sbow tbe presence of intoxicating liquor in tbe bouse occupied by defendant, as charged in tbe warrant. Tbe controversy was as to whether tbe liquor was in ber possession or in tbe possession of men to whom she bad rented rooms, and who were present when tbe officers entered tbe bouse.
Stacy, G. J., not present, tbe Court, after bearing'the argument, and after considering tbe question presented by tbe appeal is evenly divided, two of its members being of tbe opinion that there was no error in tbe refusal of defendant’s motion, and two of tbe contrary opinion.
Tbe defendant having failed to sustain ber assignment of error, on ber appeal to tbis Court, tbe judgment of tbe Superior Court must be affirmed. Poe v. Durham Public Service Co., 192 N. C., 819.
Affirmed.